      6:18-cv-00011-SPS Document 29 Filed in ED/OK on 10/17/18 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 LACY NICOLE LONG, an individual, )
                                  )
                      Plaintiff,  )
 vs.                              )                   Case No. 18-CV-11-SPS
                                  )
 75 JUNCTION CORPORATION, d/b/a )
 75 JUNCTION, domestic for profit )
 business corporation,            )
                                  )
                      Defendant.  )

                             PLAINTIFF’S MOTION TO DISMISS

        COMES NOW the Plaintiff, Lacy Long, by and through her attorney of record, Jessica N.

 Bailey of Armstrong & Vaught, P.L.C., and hereby moves to dismiss her First Claim for relief,

 Gender Discrimination in Violation of Title VII, as plead in her First Amended Complaint (ECF

 No. 6). In support thereof, Plaintiff would respectfully show the Court, as follows:

1.   Plaintiff applied for a part-time cook position with Defendant after seeing a post on Facebook

     seeking applicants for that position. After following up with the author of the post, Morgan

     Neilson, Plaintiff was denied the position and was told that such denial was because Defendant

     was “looking for a man.” [Ex. 1, Facebook Post and Messages].

2.   In light of these facts, Plaintiff filed a Charge of Discrimination with the U.S. Equal

     Employment Opportunity Commission (“EEOC”) in which she alleged she was subjected to

     discrimination under Title VII of the Civil Rights Act of 1964 on the basis of her gender.

3.   After completing its investigation, the EEOC found reasonable cause to believe that an

     unlawful employment practice had occurred and undertook efforts to eliminate that practice

     via conciliation. See 29 C.F.R. § 1601.24(a) (conciliation only occurs once the EEOC has

     found reasonable cause that an unlawful employment practice has occurred). Such conciliation

     efforts failed and a Notice of Rights was issued by the agency. [Ex. 2, Conciliation Failure];
                                                 1
       6:18-cv-00011-SPS Document 29 Filed in ED/OK on 10/17/18 Page 2 of 6



     [Ex. 3, Notice of Right to Sue].

4.   On January 10, 2018, Plaintiff caused to be filed her Complaint in the above-captioned matter.

     (ECF No. 2). Plaintiff initially limited her claim for relief to an alleged violation of Title VII

     of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.

5.   On February 5, 2018, Plaintiff caused to be filed her First Amended Complaint. (ECF No. 6).

     By virtue of this amendment, Plaintiff added an alternative claim under the Oklahoma Anti-

     Discrimination Act (“OADA”) in the event that Defendant was found to have less than 15

     employees. (Id.).

6.   On February 16, 2018, Defendant caused to be filed a Motion to Dismiss, arguing that the Court

     lacked jurisdiction over the claims as Defendant employed less than 15 employees during the

     relevant period at issue. (ECF No. 10).

7.   On February 23, 2018, Defendant caused to be filed a Motion for Summary Judgment regarding

     the First Amended Complaint. (ECF No. 12). This version also argued that the Court lacked

     jurisdiction over Defendant because it did not employ 15 or more employees during the

     relevant period but also sought dismissal on jurisdictional grounds because the Plaintiff was

     “not an employee as the statute requires” and “there is no diversity of citizenship.” (Id. at ¶¶

     6-7).

8.   On March 9, 2018, Plaintiff caused to be submitted her response to Defendant’s motion to

     dismiss. (ECF No. 14). Plaintiff correctly pointed out that the jurisdictional arguments raised

     by Defendant in its motion were utterly lacking in merit and requested the opportunity to

     complete the discovery necessary to answer the substantive question of whether the Defendant

     has the requisite number of employees for Title VII coverage. (Id.).

9.   On July 16, 2018, the Court issued a Minute Order advising the parties that it was construing



                                                   2
       6:18-cv-00011-SPS Document 29 Filed in ED/OK on 10/17/18 Page 3 of 6



     Defendant’s motion to dismiss as one for summary judgment and directed Plaintiff to

     supplement her response with evidentiary material in opposition to the motion or a Rule 56(d)

     declaration detailing what discovery was needed to respond. (ECF No. 21).

10. On August 6, 2018, Plaintiff submitted a Declaration under Rule 56(d) and subsequently, on

     August 7, 2018, the Court denied Defendant’s Motion for Summary Judgment / Motion to

     Dismiss. (ECF Nos. 22, 24).

11. While all of these procedural events were occurring, the parties had already engaged in written

     discovery. Pertinent to the substantive issue regarding the number of employee employed by

     Defendant during the relevant period, Plaintiff requested production of Defendant’s payroll

     records for 2016 and 2017, and followed up with Defendant’s counsel regarding Defendant’s

     failure to produce the requested documents. [Ex. 4, July 2, 2018 ltr to Smith]. Plaintiff again

     followed up regarding the requested records by email on August 22, 2018 and September 25,

     2018. [Ex. 5, Aug. 22, 2018 email to Smith]; [Ex. 6, Sept. 25, 2018 email to Smith]. Counsel

     finally responded on September 25, 2018 and advised that he was still waiting for the remainder

     of the documents which had been requested in discovery. [Ex. 7, Sept. 25, 2018 email to

     Bailey].

12. On September 28, 2018, months after these documents were initially due, Defendant finally

     produced its payroll records for 2016/2017. [Ex. 8, Sept. 28, 2018 email to Bailey with

     attachments].

13. On October 1, 2018, counsel for Plaintiff acknowledged receipt of the 2016/2017 payroll

     records and advised counsel for Defendant that she would review the records and advise as to

     the next steps she would take. [Ex. 9, Oct. 1, 2018 email to Smith].

14. After reviewing the records, and conferring with Plaintiff, counsel determined that dismissal



                                                  3
       6:18-cv-00011-SPS Document 29 Filed in ED/OK on 10/17/18 Page 4 of 6



     of the Title VII gender discrimination claim was appropriate and submitted a proposed Joint

     Stipulation of Dismissal to Defendant’s counsel for review. [Ex. 10, Oct. 15, 2018 email to

     Smith with attached Stipulation].

15. Defendant’s counsel refused to agree to the stipulation as worded, as the “federal court has no

     jurisdiction over this case (any causes) because of the 15 employee per pay period

     requirement.” [Ex. 11, Oct. 15, 2018 email to Bailey].

16. Based on the findings of the EEOC, which presumptively included an assessment of the

     number of employees employed by Defendant during the relevant period, Plaintiff filed her

     initial Complaint asserting a Title VII claim against Defendant. Any state law claims, such as

     Plaintiff’s OADA claim, would have thus been appropriately included under the Court’s

     supplemental jurisdiction to the extent that such claims form the same case or controversy as

     the federal claims. 28 U.S.C. § 1367(a).

17. Now that Plaintiff has received Defendant’s payroll records, and has had an opportunity to

     review same, Plaintiff believes that dismissal of her Title VII claim is proper. As such, Plaintiff

     requests that the Court grant dismissal of Plaintiff’s First Claim – Gender Discrimination in

     Violation of Title VII – pursuant to Fed.R.Civ.P. 41(a)(2) and that such dismissal be recorded

     as “without prejudice.”

18. As Plaintiff had a reasonable basis to believe that the U.S. District Court for the Eastern District

     of Oklahoma had jurisdiction over her claims, and such claims were not filed in bad faith, the

     Court should find that an award of attorney’s fees and/or costs in favor of Defendant are not

     warranted and, as such, the dismissal should state that each party shall bear their own attorney’s

     fees and costs in this matter. Additionally, a dismissal pursuant to Fed.R.Civ.P. 41(a)(2) is

     ordinarily “without prejudice” and such dismissal would foreclose either party from obtaining



                                                    4
       6:18-cv-00011-SPS Document 29 Filed in ED/OK on 10/17/18 Page 5 of 6



     prevailing status in this matter as of the dismissal.

19. The Court, however, obviously has discretion over whether it exercises supplemental

     jurisdiction given that all claims over which it had original jurisdiction will be dismissed. Id.

     at § 1367(c)(3); Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). Courts

     “consider and weigh … the values of judicial economy, convenience, fairness, and comity” in

     determining whether to exercise supplemental jurisdiction. Carnegie-Mellon Univ. v. Cohill,

     484 U.S. 343, 350 (1988). “[A] powerful reason to choose not to continue to exercise

     jurisdiction” is when the “single federal-law claim in the action was eliminated at an early

     stage of the litigation.” Id.

20. If the Court declines to exercise supplemental jurisdiction over this matter, Plaintiff requests

     that the remaining claim be remanded to the District Court of Okmulgee County. Carlsbad

     Tech, 556 U.S. 639. Here, the court has not examined the merits of this case, all potential

     federal claims have been withdrawn, and the court has made no findings as to the underlying

     state matters. Thus, it is more appropriate to remand the remaining legal issues to the state

     court. Carnegie-Mellon Univ., 484 U.S. at 350.

     WHEREFORE, premises considered, Plaintiff respectfully requests that the Court dismiss

 her first claim for relief, a violation of Title VII of the Civil Rights Act of 1964, without prejudice;

 that the Court’s dismissal reflect that the parties shall each bear their own attorney’s fees and costs

 in this matter; that the Court remand the remaining state law claims to the District Court of

 Okmulgee County; and that the Court grant all such further relief the Court deems just and proper.




                                                    5
     6:18-cv-00011-SPS Document 29 Filed in ED/OK on 10/17/18 Page 6 of 6




                                              Respectfully submitted,

                                              ARMSTRONG & VAUGHT, P.L.C.


                                              By: s/ Jessica N. Bailey
                                              Jessica N. Bailey, OBA #33114
                                              2727 East 21st Street, Suite 505
                                              Tulsa, OK 74114
                                              (918) 582-2500 – telephone
                                              (918) 583-1755 – facsimile
                                              jbailey@a-vlaw.com
                                              Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE

        I hereby certify that on 17th day of October, 2018, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for Filing. Based on the records currently
on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

       Robert Smith—rsmith@robertlsmithlaw.com


                                                                     /s/ Jessica N. Bailey
                                                                     Jessica N. Bailey




                                                 6
